     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 1 of 17 Page ID #:1272


 1
     TRACY L. WILKISON
 2   Acting United States Attorney
     SCOTT M. GARRINGER
 3   Assistant United States Attorney
     Chief, Criminal Division
 4   CHELSEA NORELL (Cal. Bar. No. 280831)
     LINDSAY M. BAILEY (Cal. Bar. No. 285047)
 5   Assistant United States Attorneys
     Violent and Organized Crime/International
 6     Narcotics, Money Laundering & Racketeering Sections
          1400 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-2624/6875
          Facsimile: (213) 894-0142
 9        Email:      chelsea.norell@usdoj.gov
                       lindsay.bailey@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                           UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14 UNITED STATES OF AMERICA,              No. CR 19-595-CAS
15              Plaintiff,                GOVERNMENT’S EXHIBIT LIST
16                    v.
17 EDWARD BUCK,

18              Defendant.
19

20         Plaintiff United States of America, by and through its counsel
21   of record, the Acting United States Attorney for the Central
22   District of California and Assistant United States Attorneys Chelsea
23   Norell and Lindsay M. Bailey, hereby files its exhibit list in the
24   above-captioned case.
25   //
26   //
27   //
28
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 2 of 17 Page ID #:1273


 1
           The government reserves the right to supplement this exhibit
 2
     list throughout trial as necessary.
 3

 4
      Dated: July 12, 2021                 Respectfully submitted,
 5
                                           TRACY L. WILKISON
 6                                         Acting United States Attorney

 7                                         SCOTT M. GARRINGER
                                           Assistant United States Attorney
 8                                         Chief, Criminal Division

 9
                                                 /s/
10                                         CHELSEA NORELL
                                           LINDSAY M. BAILEY
11                                         Assistant United States Attorneys

12                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             2
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 3 of 17 Page ID #:1274
                              UNITED STATES V. EDWARD BUCK
                                    No. CR 19-595-CAS
                                GOVERNMENT’S EXHIBIT LIST
 1
        EX.                     DESCRIPTION                      IDENT.      EVID.
 2

 3     1.       7/27/17 911 Call
                1/7/2019 911 Call
 4     2.

 5     3.       9/11/19 911 Call from Shell Gas Station
                (Part 1)
 6
       4.       9/11/19 911 Call from Shell Gas Station
 7              (Part 2)
 8     4.1      Business Records Declaration for 911
 9              Calls

10     5.       Jail Calls between Buck and Daniel
                Lyons on August 3, 2018; November 20,
11              2018; and December 10, 2018
12     6.       First Voicemail from Buck to Hoffman
13     7.       Second Voicemail from Buck to Hoffman
14
       8.       Business Records Declaration for Jail
15              Calls with Buck

16     9.       INTENTIONALLY LEFT BLANK

17     10.      INTENTIONALLY LEFT BLANK
18     11.      INTENTIONALLY LEFT BLANK
19

20

21     12.      INTENTIONALLY LEFT BLANK
22

23
       13.      1 cut plastic straw
24
       14.      4 zip lock bags
25
       15.      1 zip lock bag containing crystalline
26              substance
27

28
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 4 of 17 Page ID #:1275
                             UNITED STATES V. EDWARD BUCK,
                                   No. CR 19-595-CAS
                               GOVERNMENT’S EXHIBIT LIST
 1
       16.      Thumb drive containing extraction of
 2              Apple iPhone, Model A1429, Phone Number
                (979) 316-0886
 3
       17.      INTENTIONALLY LEFT BLANK
 4
       18.      INTENTIONALLY LEFT BLANK
 5
       19.      INTENTIONALLY LEFT BLANK
 6
       20.      INTENTIONALLY LEFT BLANK
 7
       21.      INTENTIONALLY LEFT BLANK
 8
       22.      INTENTIONALLY LEFT BLANK
 9
       23.      INTENTIONALLY LEFT BLANK
10
       24.      INTENTIONALLY LEFT BLANK
11
       25.      INTENTIONALLY LEFT BLANK
12
       26.      INTENTIONALLY LEFT BLANK
13
       27.      INTENTIONALLY LEFT BLANK
14
       28.      INTENTIONALLY LEFT BLANK
15
       29.      INTENTIONALLY LEFT BLANK
16

17     30.      INTENTIONALLY LEFT BLANK

18     31.      INTENTIONALLY LEFT BLANK

19     32.      INTENTIONALLY LEFT BLANK

20     33.      INTENTIONALLY LEFT BLANK

21     34.      INTENTIONALLY LEFT BLANK

22     35.      INTENTIONALLY LEFT BLANK

23     36.      Apple iPhone, phone number (323) 821-
                2609, seized 1/7/2019
24
       37.      iMac Desktop all in one computer,
25              seized 1/21/2019
26     38.      Abandoned Package outside 1234 N.
                Laurel Ave.
27

28                                          2
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 5 of 17 Page ID #:1276
                             UNITED STATES V. EDWARD BUCK,
                                   No. CR 19-595-CAS
                               GOVERNMENT’S EXHIBIT LIST
 1
       39.      INTENTIONALLY LEFT BLANK
 2
       40.      INTENTIONALLY LEFT BLANK
 3
       41.      Hypodermic syringe, collected from desk
 4              in office near desktop computer

 5     42.      Hypodermic syringe, collected from
                behind desktop
 6
       43.      Glass pipe collected from dining room
 7              table

 8     44.      Three pharmaceutical vials with clear
                liquid and one hypodermic syringe
 9              containing clear liquid in refrigerator

10     45.      Glass pipe collected from kitchen stove
                top
11
       46.      1 glass pipe found in the box within
12              the white plastic bag, labeled 5.7
13     47.      9 syringes found in the box within the
                white plastic bag
14
       48.      1 glass pipe found in the box within
15              the white plastic bag, labeled 5.12
16     49.      Timothy Dean Bloodstain Card
17     50.      Buck DNA Buccal swab
18     51.      Apple iPhone X with a factor red case,
                phone number 323 351 6848
19
       52.      INTENTIONALLY LEFT BLANK
20

21     53.      Black eyeglass case containing a pyrex
                glass smoking pipe with a round bowl,
22              recovered from toolchest

23     54.      INTENTIONALLY LEFT BLANK

24     55.      Plastic Tubing

25     56.      Methamphetamine smoking pipe, recovered
                from toolchest
26
       57.      Ultra-fine syringe, recovered from
27              toolchest

28                                          3
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 6 of 17 Page ID #:1277
                             UNITED STATES V. EDWARD BUCK,
                                   No. CR 19-595-CAS
                               GOVERNMENT’S EXHIBIT LIST
 1
       58.      Flashlight with discrete fake battery
 2              and false screw-off bottom

 3     59.      INTENTIONALLY LEFT BLANK

 4     60.      INTENTIONALLY LEFT BLANK

 5     61.      Ziploc bag containing blue pills,
                determined to be Klonopin
 6
       62.      Silver Apple iMac desktop computer
 7              collected from home office, 9/17/19

 8     63.      Six costume masks and one modified
                military-style gas mask
 9
       64.      Hard Drive Containing Extraction of
10              Apple iPhone, phone number (323) 821-
                2609, seized 1/7/2019
11
       65.      Hard Drive Containing Extraction of
12              Apple iPhone, phone number (323) 351-
                6848, seized 9/17/19
13
       66.      Hard Drive Containing Extraction of
14              Buck’s Desktop Computer, Apple iMac,
                seized 1/21/2019
15
       67.      Thumb Drive Containing Records Response
16              from Apple
17     68.      Disks Containing Extraction of Ed
                Buck’s iCloud
18
       69.      INTENTIONALLY LEFT BLANK
19
       70.      Extraction from iMac desktop computer
20
       71.      INTENTIONALLY LEFT BLANK
21

22     72.      INTENTIONALLY LEFT BLANK

23     73.      INTENTIONALLY LEFT BLANK

24     74.      INTENTIONALLY LEFT BLANK

25     75.      INTENTIONALLY LEFT BLANK

26     76.      Extraction of Gemmel Moore’s Text
                Messages with Buck from Gemmel Moore’s
27              Phone

28                                          4
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 7 of 17 Page ID #:1278
                             UNITED STATES V. EDWARD BUCK,
                                   No. CR 19-595-CAS
                               GOVERNMENT’S EXHIBIT LIST
 1
       76.1     Video from Gemmel Moore’s Chat with
 2              Buck

 3     77.      Extraction of Apple iPhone, phone
                number (323) 821-2609, seized 1/7/2019
 4
       77.1     Excerpted Extraction Report - Text
 5              Messages Between Carlos Sinclair (9135)
                and Ed Buck taken from N-2
 6
       77.2     Excerpted Extraction Report - Text
 7              Messages Between Carlos Sinclair (3659)
                and Ed Buck taken from N-2
 8
       77.3     Excerpted Extraction Report - Text
 9              Messages Between Carlos Sinclair (3490)
                and Ed Buck taken from N-2
10
       77.4     Excerpted Extraction Report - Text
11              Messages Between Carlos Sinclair (9225)
                and Ed Buck taken from N-2
12
       77.5     Excerpted Extraction Report - Text
13              Messages Between Buck and Arthur Stokes
                (“JT”) taken from N-2
14
       77.6     INTENTIONALLY LEFT BLANK
15
       77.7     Excerpted Extraction Report - Messages
16              Between Buck and Thomas Cody Hoffman
                taken from N-2
17
       77.8     Excerpted Extraction Report – Messages
18              Between Buck and “Antonio” from N-2
19     77.9     Excerpted Extraction Report - Text
                Messages Between Buck and Jermaine
20              Gagnon (“Terrelle” 5007) taken from N-2
21     77.10    Excerpted Extraction Report – Text
                Messages Between Buck and Jermaine
22              Gagnon (“Terell” 5788) taken from N-2
23     77.11    Excerpted Extraction Report – Text
                Messages Between Buck and Jermaine
24              Gagnon (0722) taken from N2
25     77.12    Excerpted Extraction Report - Text
                Messages Between Buck and Greggory
26              Grant taken from N-2
27

28                                          5
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 8 of 17 Page ID #:1279
                             UNITED STATES V. EDWARD BUCK,
                                   No. CR 19-595-CAS
                               GOVERNMENT’S EXHIBIT LIST
 1
       77.13    Excerpted Extraction Report - Text
 2              Messages Between Phillip Okaque (“DJ”)
                and Ed Buck taken from N-2
 3
       77.14    Excerpted Extraction Report – Text
 4              Messages Between Buck and Donald
                Schulze (“Tyler Thomas”) taken from N-2
 5
       77.15    Excerpted Extraction Report – Text
 6              Messages Between Buck and (323) 746-
                4818 taken from N-2
 7
       77.16    Excerpted Extraction Report – Text
 8              Messages Between Buck and “MASON PRO”
                taken from N-2
 9
       77.17    Excerpted Extraction Report – Text
10              Messages Between Buck and “TREY” taken
                from N-2
11
       77.18    Excerpted Extraction Report – Text
12              Messages Between Buck and “1FUNGUYHUNG”
                taken from N-2
13
       77.19    Excerpted Extraction Report – Text
14              Messages Between Buck and (323) 762-
                5117 taken from N-2
15
       77.20    Excerpted Extraction Report – Text
16              Messages Between Buck and “Brandon”
                taken from N-2
17
       77.21    Excerpted Extraction Report – Text
18              Messages Between Buck and “Tommy
                Mosley” taken from N-2
19
       77.22    Excerpted Extraction Report – Text
20              Messages Between Buck and “Topher”
                taken from N-2
21
       77.23    Excerpted Extraction Report – Text
22              Messages Between Buck and “Jay Fairfax
                & SM” taken from N-2
23
       77.24    Excerpted Extraction Report – Text
24              Messages Between Buck and “Mark Sexy
                Chi Town” taken from N-2
25
       77.25    Extracted Call Log from January 6-7,
26              2019
27

28                                          6
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 9 of 17 Page ID #:1280
                             UNITED STATES V. EDWARD BUCK,
                                   No. CR 19-595-CAS
                               GOVERNMENT’S EXHIBIT LIST
 1
       77.26    Excerpted Messages between Buck and
 2              Dean from N2

 3     78.      Extraction of Apple iPhone, phone
                number (323) 351-6848, seized 9/17/19
 4
       79.      Extraction of Buck’s Desktop Computer,
 5              Apple iMac, seized 1/21/2019

 6     79.1     Excerpted Extraction – Text Messages
                Between Timothy Dean and Buck
 7
       79.2     Excerpted Extraction – Text Messages
 8              Between Gemmel Moore and Buck

 9     79.3     Excerpted Extraction – Text Messages
                Between Markellis Jefferson and Buck
10
       79.4     Video clip of Gemmel Moore, 5/1/2016
11
       79.5     Video clip of Gemmel Moore, 6/7/16
12
       79.6     Screenshot from video of Gemmel Moore,
13              7/31/16
14     79.7     Video clip of Gemmel Moore, 8/3/16
15     79.8     Video clip of Gemmel Moore, 8/14/16
16     79.9     Video clip of Gemmel Moore, 8/26/2016
17     79.10    Screenshots of video of Gemmel Moore,
                8/31/16
18
       79.11    Screenshots of video of Gemmel Moore,
19              9/1/16
20
       79.12    Video clip of Gemmel Moore, 9/5/16
21
       79.13    Video clip of Gemmel Moore, 9/6/16
22
       79.14    Video clip of Gemmel Moore and Buck
23              smoking, 10/10/2016

24     79.15    Screenshot from video of Gemmel Moore,
                11/26/16
25
       79.16    Video clip of Gemmel Moore, 12/9/16
26
       79.17    Video clip of Gemmel Moore, 12/10/16
27

28                                          7
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 10 of 17 Page ID #:1281
                              UNITED STATES V. EDWARD BUCK,
                                    No. CR 19-595-CAS
                                GOVERNMENT’S EXHIBIT LIST
 1
       79.18    Video clip of Gemmel Moore, 8/14/16
 2
       79.19    Video clip of Markellis Jefferson,
 3              8/19/16

 4     79.20    Video clip of Markellis Jefferson,
                9/5/16
 5
       79.21    Video clip of Markellis Jefferson and
 6              Buck, 11/30/16

 7     79.22    Video clip of Darrell Edwards in Buck’s
                apartment, 9/7/16
 8
       79.23    Video clip of unknown male smoking,
 9              10/3/16

10     79.24    Video clip of unknown male discussing
                drugs with Buck, 10/3/16
11
       79.25    Video clip of unknown male using drugs
12              with Buck, 10/15/16
13     79.26    Video clip of unknown male smoking,
                5/14/16
14
       79.27    Video clip of Buck directing
15              unidentified male on how to smoke,
                6/16/17
16
       79.28    Video clip of Charles Daniel Moore
17              smoking through gas mask, 1/5/18
18     79.29    Video clip of unidentified man
                injecting himself with drugs, 7/28/18
19
       79.30    Screenshot from video of Carlos
20              Sinclair, 11/2/18
21     79.31    Screenshot from video of Carlos
                Sinclair, 11/2/18
22

23     79.32    Video clip of Daniel Lyons smoking,
                1/16/2016
24
       79.33    Video clip of Markellis Jefferson
25              smoking and Buck directing him,
                1/18/2016
26
       79.34    Video clip of Buck telling a person to
27              “smoke it,” 10/15/16

28                                          8
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 11 of 17 Page ID #:1282
                              UNITED STATES V. EDWARD BUCK,
                                    No. CR 19-595-CAS
                                GOVERNMENT’S EXHIBIT LIST
 1
       79.35    Video clip of Buck telling Markellis
 2              Jefferson to smoke more, 1/18/2016

 3     79.36    Video clip of Buck directing man to
                smoke, 4/1/2016
 4
       79.37    Video clip of man smoking, 4/21/16
 5
       79.38    Video clip of Markellis Jefferson
 6              discussing “slams” with Buck, 8/3/2016

 7     79.39    Video clip of man smoking and blowing
                through tubing, 5/4/2016
 8
       79.40    Video clip of Buck directing man on how
 9              to smoke, 5/11/16

10     79.41    Screenshot of Carlos Sinclair in Long
                Johns and Briefs, 5/19/18
11
        80.     Excerpted Cellebrite Extraction of
12              Silver Apple iMac Desktop
13     80.1     Excerpts of Internet Search History
                from N-8
14
        81.     Extraction from Dane Brown’s Cell Phone
15
       81.1     Excerpted Extraction Report - Text
16              Messages Between Dane Brown and Ed Buck
                Taken from Brown Extraction
17
       81.2     Excerpted Extraction Report - Text
18              Messages Between Dane Brown and
                “Anthony” Taken from Brown Extraction
19
       81.3     Excerpted Extraction Report - Text
20              Messages Between Dane Brown and “CJ”
                Taken from Brown Extraction
21
       81.4     Excerpted Extraction Report - Text
22              Messages Between Dane Brown and “David”
                Taken from Brown Extraction
23

24     81.5     Excerpted Extraction Report - Text
                Messages Between Dane Brown and “Jared”
25              Taken from Brown Extraction

26     81.6     Excerpted Extraction Report - Text
                Messages Between Dane Brown and
27              “Rolando” Taken from Brown Extraction

28                                          9
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 12 of 17 Page ID #:1283
                              UNITED STATES V. EDWARD BUCK,
                                    No. CR 19-595-CAS
                                GOVERNMENT’S EXHIBIT LIST
 1
       81.7     Excerpted Extraction Report –
 2              Photographs

 3      82.     Excerpted Extraction Report – Ed Buck’s
                iCloud
 4
       82.1     Excerpted Extraction Report - Text
 5              Messages Between Corey Peters and Ed
                Buck taken from i-Cloud
 6
       82.2     Photograph of Corey Peters Extracted
 7              from i-Cloud

 8     82.3     Excerpted Extraction Report – Text
                Messages Between Dane Brown and Ed Buck
 9              taken from i-Cloud

10     82.4     Excerpted Extraction Report – Text
                Messages Between Buck and “JT” taken
11              from i-Cloud

12     82.5     Excerpted Extraction Report – Text
                Messages Between Buck and Kaden taken
13              from i-Cloud

14      83.     Grand Jury testimony of Lauren Beard-
                Ansley
15
        84.     Grand Jury testimony of Neil Alexander
16
        85.     Gemmel Moore Autopsy Report
17
        86.     Narcotics Report for 7/27/17 Seizure
18              from Buck’s Apartment
19      87.     Incident Report re Timothy Dean Death
20      88.     Timothy Dean Autopsy Report
21      89.     Cellebrite Reports
22
        90.     DNA Report and analysis
23
        91.     Medical Records for Dane Brown
24
        92.     Bench Notes from Quest Diagnostic
25
        93.     Schulze Diversion Agreement
26
        94.     Coroner Document for Release
27

28                                          10
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 13 of 17 Page ID #:1284
                              UNITED STATES V. EDWARD BUCK,
                                    No. CR 19-595-CAS
                                GOVERNMENT’S EXHIBIT LIST
 1
        95.     Lab Report regarding Klonopin testing
 2
        96.     Lab Report regarding 5.12 Pipe
 3
        97.     Lab Report regarding 5.7 Pipe
 4
        98.     Lab Report regarding drug testing on
 5              syringes recovered from abandoned
                package
 6
        99.     Report regarding 9/17/19 search warrant
 7              at Buck’s apartment

 8      100.    Incident Report, Supplemental Report,
                Report of Interview, and Barraza
 9              Declaration regarding 7/27/17 response
                to call for service
10
        101.    Photograph of 1234 North Laurel Ave.
11
        102.    Photographs from scene of Gemmel
12              Moore’s death
13      103.    Photographs of drug evidence recovered
                from Gemmel Moore’s death
14
        104.    Surveillance footage screenshots from
15              1234 N. Laurel Ave.
16     104.1    Surveillance footage screenshots from
                1234 N. Laurel Ave. showing Gemmel
17              Moore arriving on July 27, 2017
18     104.2    Surveillance footage from 1234 N.
                Laurel Ave. showing law enforcement
19              responding on July 27, 2017
20     104.3    Surveillance footage from 1234 N.
                Laurel Ave. showing Buck’s guests in
21              July-August 2017
22      105.    Photographs from scene of Timothy
                Dean’s death
23

24      106.    Photographs of contents of Timothy
                Dean’s backpack
25
        107.    Photographs of package found outside
26              Buck’s apartment

27      108.    Photographs of syringes and pipes found
                in the package outside Buck’s apartment
28                                          11
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 14 of 17 Page ID #:1285
                              UNITED STATES V. EDWARD BUCK,
                                    No. CR 19-595-CAS
                                GOVERNMENT’S EXHIBIT LIST
 1
        109.    Photographs from 9/17/19 search warrant
 2              at Buck’s apartment

 3      110.    Photographs of masks seized from Buck’s
                apartment on 9/17/19
 4
        111.    Sketch of floorplan from 9/17/19 search
 5              warrant

 6      112.    Photographs from Cody Hoffman’s
                cellphone
 7
        113.    Video from Cody Hoffman’s cellphone
 8
        114.    Photographs from Jermaine Gagnon’s
 9              cellphone

10      115.    First video from Jermaine Gagnon’s
                cellphone
11
       115.1    Second video from Jermain Gagnon’s
12              cellphone
13      116.    Surveillance Video from Shell Gas
                Station
14
       116.1    Surveillance Video from Shell Gas
15              Station (Camera 1)
16     116.2    Surveillance Video from Shell Gas
                Station (Camera 2)
17
        117.    Surveillance Video from 1234 Laurel
18              Ave. from January 6 and 7, 2019
19     117.1    Excerpt of Surveillance Video from 1234
                Laurel Ave. from January 6, 2019
20
        118.    Screenshot of Buck’s Adam4Adam Profile
21              taken by Thomas Cody Hoffman
22
        119.    Photograph of Gemmel Moore and LaTisha
23              Nixon

24      120.    Photograph of syringes tested by Steven
                Kline
25
        121.    Photographs of evidence examined by
26              Mark LaVigne

27      122.    Coroner Photographs of Timothy Dean

28                                          12
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 15 of 17 Page ID #:1286
                              UNITED STATES V. EDWARD BUCK,
                                    No. CR 19-595-CAS
                                GOVERNMENT’S EXHIBIT LIST
 1
        123.    Photographs of contents of box
 2              recovered outside Buck’s apartment on
                1/7/19
 3
        124.    Surveillance Video of Dane Brown on
 4              September 4, 2019 (Camera 1)

 5      125.    Surveillance Video of Dane Brown on
                September 4, 2019 (Camera 2)
 6
        126.    Surveillance Video of Dane Brown on
 7              September 11, 2019 (Camera 1)

 8      127.    Surveillance Video of Dane Brown on
                September 11, 2019 (Camera 2)
 9
        128.    Photographs of Pipes and Syringes Found
10              Outside of Buck’s Apartment

11      129.    Photograph of buccal swab collected
                from Buck on 1/7/19
12
        130.    Screenshots of Buck’s Adam4Adam profile
13
        131.    Screenshot of Daniel Lyons from N1
14              video
15      132.    Screenshots of Adam4Adam message on
                Hoffman phone
16
        133.    Excerpt of August 2017 Phone Bill for
17              Buck’s Cellphone (323) 821-2609
18     133.1    Business records declaration for August
                2017 phone bill
19
        134.    Business records declaration of
20              TriColor Auto
21      135.    Purchase Records for 2010 Ford Edge
22
        136.    Purchase Records for Nissan Murano
23
        137.    Uber Records – Business records
24              declarations for Uber records

25     137.1    Excerpted Uber Records – Carlos
                Sinclair
26
       137.2    INTENTIONALLY LEFT BLANK
27

28                                          13
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 16 of 17 Page ID #:1287
                              UNITED STATES V. EDWARD BUCK,
                                    No. CR 19-595-CAS
                                GOVERNMENT’S EXHIBIT LIST
 1
       137.3    Excerpted Uber Records – Daniel Lyons
 2
       137.4    Excerpted Uber Records – Cody Hoffman
 3
       137.5    Excerpted Uber Records – Jermaine
 4              Gagnon

 5     137.6    Excerpted Uber Records – Dane Brown

 6     137.7    Excerpted Uber Records – Corey Peters

 7      138.    Lyft Records

 8     138.1    Business records declaration for Lyft

 9      139.    Zelle Records
10     139.1    Business records declaration for Zelle
                Records
11
        140.    Gagnon’s Google Drive Records
12
       140.1    Business records declaration for Google
13              Drive Records
14      141.    American Airlines Records for Gemmel
                Moore Flight
15
       141.1    Business records declaration for
16              American Airlines records
17      142.    American Airlines Records for Jermaine
                Gagnon Flight
18

19     142.1    Business records declaration for
                American Airlines records
20
        143.    Amazon Records
21
       143.1    Business records declaration for Amazon
22              Records

23      144.    Donald Schulze Call Data Records

24     144.1    Business records declaration for
                Schulze Call Data Records
25
        145.    Photograph of Jermaine Gagnon
26
        146.    Summary Chart of Digital Devices Seized
27

28                                          14
     Case 2:19-cr-00595-CAS Document 150 Filed 07/12/21 Page 17 of 17 Page ID #:1288
                              UNITED STATES V. EDWARD BUCK,
                                    No. CR 19-595-CAS
                                GOVERNMENT’S EXHIBIT LIST
 1
        147.    Summary of Videos of Gemmel Moore in
 2              Buck’s Apartment

 3      148.    Historical Cellsite Analysis of Donald
                Schulze Pings
 4
        149.    Donald Schulze’s Methamphetamine Sales
 5              to Buck

 6      150.    Google Map of Vermont/Beverly Station
                to 350 N. Madison Ave., Los Angeles, CA
 7              90004

 8      151.    Summary Chart of Carlos Sinclair Trips
                to 1234 N. Laurel
 9
        152.    California Driver’s License Photograph
10              – Arthur Stokes

11      153.    Texas Driver’s License Photograph –
                Jermaine Gagnon
12
        154.    California Driver’s License Photograph
13              – Markellius Jefferson
14      155.    California Driver’s License Photograph
                – Carlos Sinclair
15
        156.    California Driver’s License Photograph
16              – Gemmel Moore
17      157.    California Driver’s License Photograph
                – Timothy Dean
18
        158.    California Driver’s License Photograph
19              – Thomas Cody Hoffman
20      159.    California Driver’s License Photograph
                – Dane Brown
21

22

23

24

25

26

27

28                                          15
